 376DECISIONSOF NATIONALLABOR RELATIONS BOARDMaster Engineering Corp.andUnited Electrical, Ra-dio and Machine Workers of America,UE and TheShop Committee,Party to the Contract. Case18-CA--4123December 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpon the filing of a charge and amended charge byUnited Electrical,Radio and Machine Workers ofAmerica, UE, hereafter the Union, the Regional Direc-tor for Region 18 of the National Labor RelationsBoard issued a complaint alleging that Master Engi-neering Corp., hereafter Respondent, had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of the National LaborRelations Act, as amended. Copies of the charge andamended charge and complaint and notice of hearingwere duly served on the parties.The complaint alleged violations of Section 8(a)(2)and (1) of the Act by Respondent's domination andinterference with the formation and administration ofa labor organization, the Shop Committee, by initiatingand sponsoring its formation, giving it financial assist-ance, directing and permitting it to meet and organizeon company premises and on company time, and allow-ing it the use of company materials. It is further allegedthat Respondent then recognized the Shop Committeeand negotiated, entered into, and implemented a collec-tive-bargaining agreement with it at a time when it didnot represent a majority of the employees.' Violationsof Section 8(a)(3) and (1) of the Act are alleged to haveoccurred when Respondent's agents threatened em-ployees with discharge if they attended a meeting toprotest the Respondent's disregard of its agreementwith the Shop Committee, and by the subsequent dis-charge and refusal to reinstate three employees for theirtaking part in the meeting and because they were activeon behalf of the Union.By letter dated May 8, 1974, Respondent answeredthe complaint, in substance, admitting the jurisdic-tional allegations and denying the commission of unfairlabor practices. Thereafter, the record indicates that byletter dated May 22, 1974, Respondent informed coun-sel for the General Counsel that it had liquidated itsbusiness, requested that its answer be withdrawn, andstated that it would accept the entry of a summaryjudgment by the Board. The Shop Committee also sub-IThe complaint inadvertently alleges the date of recognitionto be Octo-ber 15,1974, which is herebycorrected to reflect the date indicated by therecord, October15, 1973.mitted a letter to the effect that it had no objections tothe entry of a summary judgment.Thereafter, counsel for the General Counsel filed theinstantMotion for Summary Judgment based on Re-spondent's withdrawal of its answer, which leaves noissues of fact or law to be resolved by a hearing. TheBoard issued an order transferring the proceedings tothe Board and a Notice To Show Cause why the sum-mary judgment should not be granted. Respondentfiled no opposition to the granting of the summaryjudgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentThere is no outstanding answer to the complaint inthis matter by virtue of Respondent's withdrawal of itsinitial answer, and pursuant to Section 102.20 of ourRules and Regulations, we find the allegations of thecomplaint to be admitted and true.' Accordingly, theGeneral Counsel's Motion for Summary Judgment isgranted.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Minnesota corporation with its onlyoffice and place of business in Minneapolis, Minnesota,is engaged at all times material herein in the manufac-ture and production of aluminum castings and relatedproducts on a nonretail basis. In the year endingDecember 31, 1973, which period is representative ofits operations at all times material hereto, Respondent,in the course and conduct of its business operations,purchased and caused to be transported and deliveredat its Minneapolis, Minnesota, facility, aluminum cast-ings and other goods valued in excess of $50,000 ofwhich goods and materials valued in excess of $50,000were transported and delivered to that facility directlyfrom points located outside the State of Minnesota.During the same period, Respondent, in the course andconduct of its business operations, manufactured, sold,2 Sec 102 20 of the Board's Rules and Regulations, Series 8, as amended,which provides in pertinent partAll allegations in the complaint, if no answer is filed, or any allegationin the complaint not specifically denied or explained in an answer filed,unless the respondent shall state in the answer that he is without knowl-edge, shall be deemed to be admitted to be true and shall be so foundby the Board, unless good cause to the contrary is shown215 NLRB No. 71 MASTER ENGINEERING CORP.377and distributed at its Minneapolis,Minnesota, facility,products valued in excess of $50,000 of which productsvalued in excess of $50,000 were shipped from saidfacility directly to points outside the State 'of Min-nesota.We find on the basis of the foregoing that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act,and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.ment with the Shop Committee at a time when it didnot represent a majority of the employees;and hasunlawfully discriminated in regard to the terms andconditions of employment of its employees Bruce Lar-son, VerlyceBerg,and Patricia Erickson,and by allsuch conduct,Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1), (2), and(3) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCE11THE LABOR ORGANIZATIONS INVOLVEDUnited Electrical,Radio and Machine Workers ofAmerica, UE, and the Shop Committee are labor or-ganizations within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICES1. Since on or about October15, 1973,and continu-ing to date,Respondent has dominated and interferedwith the formation and administration of a labor organ-ization and contributed financial and othersupport toitby initiating,forming,sponsoring,promoting, andencouraging the formation of the Shop Committee, byparticipating in the affairsof the ShopCommittee, bydirecting and permitting the Shop Committee to organ-ize and conduct meetings during working hours oncompany premises and utilizing company materials,and by recognizing,bargaining with,entering into, andimplementing a collective-bargaining agreement withthe, Shop Committee concerning employees'wages andworking conditions at a time when the Shop Commit-tee did not represent a majority of the employees.2.On or about February15, 1974,Respondent'sagents threatened employees with discharge if an em-ployee meeting to protest Respondent's disregard forits agreement with the Shop Committee was held.3.On or about February15, 1974,Respondent dis-charged employees Bruce Larson,VerlyceBerg, andPatricia Erickson because of said employees' activitiesfor and on behalf of the Union and in opposition to theShop Committee and because said employees were in-volved in or associated with other employees who wereinvolved in the scheduling of an employee meeting toprotest Respondent's disregard of its agreement withthe Shop Committee.On the basis of the foregoing,we find that Respond-ent interfered with,restrained,and coerced its em-ployees in the exercise of the rights guaranteed themunder Section7 of the Act;has dominated and inter-fered with the formation and administration of a labororganization and contributed financial and other sup-port to it and recognized,bargained with, and enteredinto and implemented a collective-bargaining agree-The activities of Respondent set forth in section III,above,occurring in connection with its operations de-scribed in section I, above, have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V THE REMEDYHaving found that Respondent committed certainunfair labor practices,our normal remedy involves,inter alia,a cease-and-desist order and a requirementthat employees discriminated against be made wholefor any loss of earnings and be offered reinstatementand that a notice be posted on the Employer's premises.It is undisputed,however,that Respondent has liqui-dated or is in the process of liquidating its business andthat the usual backpay and reinstatement orders mustbemodified accordingly.Therefore,Respondent'sbackpay liabilitywill run from the date the dis-criminatees were discharged to the date that Respond-ent would have normally terminated such employeesdue to the liquidation of the business,less any netinterim earnings,and such amount shall be computedon the basis set forth in F W.Woolworth Company,90NLRB 289 (1950), andIsisPlumbing & HeatingCo., 138 NLRB 716 (1962).As to reinstatement, Re-spondent will be required to offer reinstatement to thediscriminatees to their former positions or to substan-tially equivalent positions in the event it resumes busi-ness operations. In these circumstances,the posting ofthe usual notice will not be required but copies of thenotice shall be mailed by Respondent to employees andto the Union at their last known address.On the basis of the foregoing,the Board makes thefollowing:CONCLUSIONS OF LAW1.Master EngineeringCorp.,is an employer engagedin commercewithin themeaning ofSection 2(6) and (7)of the Act. 378DECISIONSOF NATIONALLABOR RELATIONS BOARD2.United Electrical, Radio and Machine Workers ofAmeric.., UE, and the Shop Committee are labor or-ganizations within the meaning of Section 2(5) of theAct.3.By the acts described in section III, above, Re-spondent has interfered with, restrained, and coercedand discriminated against employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, andhas dominated, and interfered with the formation andadministration of a labor organization, and thereby hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1), (2), and (3) ofthe Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that Respondent, Master Engi-neering Corp.,Minneapolis,Minnesota, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Threatening employees with discharge if they en-gage in any concerted activity for the purpose of collec-tive bargaining or for their mutual aid or protection.(b) Discouraging membership in or activities on be-half of the United Electrical, Radio and MachineWorkers of America, UE, or any other labor organiza-tion, by discharging or terminating employees, or oth-erwise discriminating with regard to the hire or tenureof its employees because they join or assist the above-named organization, or any other labor organization,or engagein concerted activity for the purpose of col-lective bargaining or for their mutual aid and protec-tion.(c) Dominating or interfering with the formation andadministration of the Shop Committee, or any otherlabor organization, or contributing financial or othersupport to it, and recognizing, bargaining, agreeing to,and implementingan agreementwith a labor organiza-tion at a time when it does not represent a majority ofthe employees in an appropriate unit.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsunder Section 7 of the Act, as amended.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) If Respondent should resume business opera-tions, in whole or in part, offer to reinstate employeesBruceLarson, VerlyceBerg,and Patricia Erickson totheir former positions or, if those positions are nolonger available, to substantially equivalent positions.(b)Make whole employees Bruce Larson, VerlyceBerg, and Patricia Erickson for losses suffered by rea-son of the discrimination against them in the mannerset forth: in the section of this Decision entitled "TheRemedy."(c) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d)Mail copies of the attached notice marked "Ap-pendix," on forms to be provided by the Regional Di-rector for Region 18, to the Union, and to all employeesat their last known address, after being signed by Re-spondent's representative.(e)Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees with dischargeif they engage in any concerted activity for thepurpose of collective bargaining or for theirmutual aid or protection.WE WILL NOT discourage membership in, or. ac-tivities on behalf of, the United Electrical, Radioand Machine Workers of America, UE, or anyother labor organization, by discharging or ter-minating employees, or otherwise discriminatingwith regard to the hire or tenure of its employeesbecause they join or assist the above-named organ-ization, or any other labor organization, or engagein concerted activity for the purpose of collectivebargaining or for their mutual aid and protection.WE WILL NOT dominate or interfere with the for-mation and administration of the Shop Commit-tee, or any other labor organization, or contributefinancial or other support to it, and recognize,bargain, agree to, and implement an agreementwith a labor organization at a time when it doesnot represent a majority of the employees in anappropriate unit.WE WILL NOT in any other manner interfere with,restrain, or coerce employees in the exercise oftheir rights under Section 7 of the Act, asamended.WE WILL offer to reinstate employees Bruce Lar-son, Verlyce Berg, and Pat Erickson to their for- MASTER ENGINEERING CORP.379mer positions or, if those positions are no longerby reason of the discrimination against them in theavailable,to substantially equivalent positions ifmanner set forth in the section the Board's Deci-business resumes.sion entitled "The Remedy."WE WILL make whole employees Bruce Larson,Verlyce Berg,and Pat Erickson for losses sufferedMASTER ENGINEERING CORP